      Case
        Case
           1:21-cv-00145-DNH-CFH
              NYN/1:21-cv-00145 Document
                                  Document
                                         20 25Filed
                                                 Filed
                                                    08/10/21
                                                       08/11/21Page
                                                                 Page
                                                                    1 of1 4of 4




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION


IN RE: BELVIQ (LORCASERIN HCI) PRODUCTS
LIABILITY LITIGATION                                                                  MDL No. 3005


                                 ORDER DENYING TRANSFER


         Before the Panel:* Plaintiffs in seven actions move under 28 U.S.C. § 1407 to centralize
this litigation in the Eastern District of Louisiana. 1 Alternatively, moving plaintiffs do not oppose
centralization in the Eastern District of New York, the Middle District of Florida, or the District
of New Jersey. The litigation consists of thirteen actions pending in ten districts, as listed on
Schedule A. Additionally, the Panel has been notified of seven potentially-related actions.
Responding plaintiffs in all but one of the involved actions support centralization, although some
disagree as to the preferred transferee district. Plaintiff in the Eastern District of New York Zottola
putative class action opposes inclusion of her action in any MDL. Defendants Eisai, Inc. and
Arena Pharmaceuticals, Inc. oppose the motion but, in the event of centralization, suggest that the
Eastern District of Louisiana or the Southern District of New York would be appropriate transferee
districts. 2

        On the basis of the papers filed and the hearing session held, 3 the Panel is not persuaded
that centralization under Section 1407 would serve the convenience of the parties and witnesses or
further the just and efficient conduct of this litigation. The thirteen actions before us include twelve

* One or more Panel members who could be members of the putative class in this litigation have
renounced their participation in this class and have participated in this decision.
1
  Movants are plaintiffs in the following actions listed on Schedule A: Northern District of
Alabama Smith, Eastern District of Louisiana Fuller, Western District of Louisiana Kaylor,
District of New Jersey Crawford, Eastern District of New York Steinman, Northern District of
New York Reynolds-Sitzer, and Western District of Oklahoma Puskas.
2
  CVS Health Co., which is a defendant only in the Eastern District of New York action, did not
respond to the motion.
3
  In light of the concerns about the spread of the COVID-19 virus (coronavirus), the Panel heard
oral argument by videoconference at its hearing session of July 29, 2021. See Suppl. Notice of
Hearing Session, MDL No. 3005 (J.P.M.L. July 12, 2021), ECF No. 60.
      Case
        Case
           1:21-cv-00145-DNH-CFH
              NYN/1:21-cv-00145 Document
                                  Document
                                         20 25Filed
                                                 Filed
                                                    08/10/21
                                                       08/11/21Page
                                                                 Page
                                                                    2 of2 4of 4

                                                 -2-


individual personal injury actions and one putative class action alleging that lorcaserin
hydrochloride, the active ingredient in the weight loss medication Belviq, is a potential carcinogen.
The individual plaintiffs claim that they developed a variety of different cancers, including breast
cancer, colorectal cancer, thyroid cancer, and cancer of the parotid gland, as a result of taking
Belviq. 4 Plaintiff in the Zottola putative class action asserts claims under state consumer
protection statutes, as well as common law claims for, inter alia, breach of warranty and fraudulent
concealment. The actions thus involve common factual issues relating to the development, testing,
and marketing of Belviq; defendants’ knowledge of health risks posed by the drug; and the extent
of defendants’ disclosures as to those risks. A number of considerations nevertheless counsel
against centralization.

        First, although it has been nearly eighteen months since the U.S. Food and Drug
Administration requested that defendant Eisai withdraw Belviq from the market, only a limited
number of actions have been filed, many by the same plaintiffs’ counsel. The proponents of
centralization predict that the litigation will grow and ultimately will encompass hundreds or
thousands of cases. At this time, however, we are presented with, at most, twenty actions. As we
often have stated, we are “disinclined to take into account the mere possibility of future filings in
our centralization calculus.” See In re Lipitor (Atorvastatin Calcium) Mktg., Sales Practices &
Prods. Liab. Litig., 959 F. Supp. 2d 1375, 1376 (J.P.M.L. 2013).

        Furthermore, movants have failed to meet their burden of establishing that centralization
would be the most efficient path for this litigation. The record before us indicates that
individualized factual issues concerning causation will predominate and diminish the potential to
achieve significant efficiencies in an MDL. The actions allege a broad range of cancers without
indicating the mechanism by which Belviq allegedly causes the various cancers. 5 Additionally,
some plaintiffs allegedly took Belviq for as little as a month or two, while others claim to have
taken it for several years or more.

        Lastly, a number of factors suggest that informal coordination would be practicable. All
actions are in their early stages. Plaintiffs in over half the actions before us are represented by the
same counsel, and four of the other actions are pending in the same district, where two already
have been related before the same judge. Both defendants are represented in all underlying actions
by national counsel, who are coordinating with one another. Defendants and movants have
reached agreements regarding a number of discovery issues, which will apply to all actions brought
by movants’ counsel. And defendants have offered to cross-notice all corporate witness
depositions and share generic fact discovery in all actions. In these circumstances, it should be
possible to minimize duplicative discovery through cooperative efforts. See, e.g., In re Eli Lilly &
Co. (Cephalexin Monohydrate) Patent Litig., 446 F. Supp. 242, 244 (J.P.M.L. 1978) (noting that
parties could cross-notice depositions, stipulate that discovery relevant to more than one action be


4
  In addition, plaintiffs in three potentially-related actions allege cancer of the appendix, bladder
cancer, and ovarian cancer.
5
   Notably, the clinical health study that led to Belviq’s withdrawal from the market found no
increased incidence of six of the seven forms of cancer alleged in the involved cases.
      Case
        Case
           1:21-cv-00145-DNH-CFH
              NYN/1:21-cv-00145 Document
                                  Document
                                         20 25Filed
                                                 Filed
                                                    08/10/21
                                                       08/11/21Page
                                                                 Page
                                                                    3 of3 4of 4

                                                -3-


usable in all those actions, seek orders from the involved courts directing coordination of pretrial
efforts, or seek a stay). See also Manual for Complex Litig., Fourth, § 20.14 (2004).

       Taking all of these factors into consideration, we conclude that centralization is not the
preferable course. See, e.g., In re Covidien Hernia Mesh Prods. Liab. Litig., 481 F. Supp. 3d 1348,
1349 (J.P.M.L. 2020) (“[C]entralization under Section 1407 should be the last solution after
considered review of all other options.”) (quoting In re Best Buy Co., Inc., Cal. Song-Beverly
Credit Card Act Litig., 804 F. Supp. 2d 1376, 1378 (J.P.M.L. 2011)).


        IT IS THEREFORE ORDERED that the motion pursuant to 28 U.S.C. § 1407 for
centralization of these actions is denied.


                                          PANEL ON MULTIDISTRICT LITIGATION




                                                          Karen K. Caldwell
                                                              Chair

                                      Catherine D. Perry                 Nathaniel M. Gorton
                                      Matthew F. Kennelly                David C. Norton
                                      Roger T. Benitez                   Dale A. Kimball
    Case
      Case
         1:21-cv-00145-DNH-CFH
            NYN/1:21-cv-00145 Document
                                Document
                                       20 25Filed
                                               Filed
                                                  08/10/21
                                                     08/11/21Page
                                                               Page
                                                                  4 of4 4of 4




IN RE: BELVIQ (LORCASERIN HCI) PRODUCTS
LIABILITY LITIGATION                                                  MDL No. 3005


                                     SCHEDULE A

                  Northern District of Alabama

     SMITH v. EISAI, INC., ET AL., C.A. No. 5:20−01278

                  Middle District of Florida

     SCALA v. EISAI, INC., ET AL., C.A. No. 5:21−00210
     BATAYEH v. EISAI, INC., ET AL., C.A. No. 6:21−00406
     MARTINEZ v. EISAI, INC., ET AL., C.A. No. 6:21−00615
     MILANA, ET AL. v. EISAI, INC., ET AL., C.A. No. 8:21−00831

                  Eastern District of Louisiana

     FULLER, ET AL. v. EISAI, INC., ET AL., C.A. No. 2:20−01675

                  Western District of Louisiana

     KAYLOR, ET AL. v. EISAI, INC., ET AL., C.A. No. 5:21−00058

                  Western District of Missouri

     DAVIS v. EISAI, INC., ET AL., C.A. No. 4:20−00762

                  District of New Jersey

     CRAWFORD, ET AL. v. EISAI, INC., ET AL., C.A. No. 2:21−02439

                  Eastern District of New York

     STEINMAN, ET AL. v. EISAI, INC., ET AL., C.A. No. 1:20−02608

                  Northern District of New York

     REYNOLDS−SITZER, ET AL. v. EISAI, INC., ET AL., C.A. No. 1:21−00145

                  Southern District of New York

     ZOTTOLA v. EISAI, INC., ET AL., C.A. No. 7:20−02600

                  Western District of Oklahoma

     PUSKAS, ET AL. v. EISAI, INC., ET AL., C.A. No. 5:20−00868
